1
                                    IN THE UNITED STATES DISTRICT COURT
2
                                        EASTERN DISTRICT OF CALIFORNIA
3

4
     ANTHONY LUPE DE LOS SANTOS,                         CASE NO. 1:20-cv-00919-GSA
5
                                  Plaintiff,             ORDER GRANTNG MOTION TO WAIVE HARD
6                                                        COPY REQUIREMENT
                             v.
7                                                        (Doc. 15)
  KILOLO KIJAKAZI, Commissioner of Social
8 Security,

9                                 Defendant.
10
              Defendant moves for waiver of the Court’s requirement to file a hard copy of the Certified
11
     Administrative Record (Dkt. 5 at 1) which Defendant is unable to produce due to the COVID-19 health
12
     emergency. Accordingly, it is ORDERED that the motion, Doc. 15, is granted.
13

14   Dated:     July 14, 2021                     /s/ Gary S. Austin_______________
                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          1
30
